As stated by the trial court in its final judgment, this is an action on common counts and on counts for money borrowed and allegedly expended for public school purposes in Special Tax School District No. 1 of Polk County, Florida. The latter counts are construed to be "amplified common counts," and the action is regarded as brought to recover for money had and received. The amended declaration contained "amplified common counts numbered 7 to 12 and common counts numbered 13 to 16.
Counts 7 to 12 inclusive state six specific claims of the same general nature, with endorsements of interest payments, Count 7 being as follows:
"Count Seven: That on or about July 28th, 1923, at the request of the defendant, the said John Logan lent to the defendant for the exclusive use of the public free schools within the said Special Tax School District No. 1 the sum of $15,000.00, to be repaid upon demand with interest at the rate of eight per cent. (8%) per annum; and that thereupon, and in order to evidence the said indebtedness, the defendant, upon said date, executed and delivered to the said John Logan its demand school warrant No. 2169 for the repayment to him of said sum of money with interest as aforesaid; that, from time to time, the defendant has renewed the said school warrant, and that finally, on June 15th, 1925, the defendant executed and delivered to the said *Page 193 
John Logan its last renewal school warrant, No. 2077, in words and figures following, to-wit:
                        "STATE OF FLORIDA
"No. 2077                                          $15,000.00
            "POLK COUNTY BOARD OF PUBLIC INSTRUCTION
SCHOOL WARRANT       To bear interest at the rate of 8% SEAL OF           per annum from date of presentation BOARD OF PUBLIC      to date of notification as provided in INSTRUCTION        Chapter 5182, Laws of Florida.
"PAY TO THE ORDER OF JOHN LOGAN FIFTEEN THOUSAND DOLLARS from any money belonging to the Lakeland Special Tax Fund for District No. 1 for Loan Given at BARTOW, FLA., this __________ day of June 15, 1925, __________ 19__.
"Countersigned
        A. B. CONNOR                           J. A. GARRARD,  Secy. and County                        Chairman of Supt. of Schools                      School Board.
                      ENDORSEMENTS ON BACK
"JOHN LOGAN
   6- 6-27        Interest Paid to 6-15-27          $2400.00
"MRS.E. R. L.
   6-12-28        Interest Paid to 6-15-28         $12.00.00
   6-17-29        Interest Paid to 6-15-29           1200.00
  12-19-29        Interest Paid to 12-15-29           600.00
   8-12-30        Interest Paid to 2-15-30            200.00

"That the money so lent by the said John Logan to the defendant was borrowed of the said John Logan by the defendant for the exclusive use of the free public schools in *Page 194 
said district, and that the money so lent was so used; that, in further recognition of the said obligation, the defendant has paid interest on said loan regularly from July 28th, 1923, to February 15th, 1930, out of applicable funds belonging to said Special Tax School District No. 1, but that since said February 15th, 1930, the defendant has failed and refused to pay any further interest on said debt or any of the principal, although frequent demand has been made on the defendant for payment of the said warrant and the interest that has accrued thereon, and that at the time of the said demands the defendant had in its possession and control applicable funds belonging to said Special Tax School District No. 1 equal to or in excess of said principal sum of $1,500.00 and the interest due thereon.
"WHEREFORE, the plaintiff sues the defandant and claims damages in the sum of $150,000.00."
To counts 7 to 12 inclusive the following pleas were filed:
"2. And for a further plea the defendant denies that the money, alleged to have been loaned by the said John Logan to the defendant, was borrowed of the said John Logan for the exclusive use of the free public schools of said District, and denies that the money so lent was so used.
"3. And for a further plea to each of said counts, the defendant denies that at the time of demand for payment, as set forth in said counts, or at any other time, defendant having in its possession and control applicable funds belonging to said District, equal to, or in excess of the principal of said loans,
"5. And for a further plea to counts 7 to 12, inclusive, the defendant says that it never was indebted as alleged."
Issue was joined on the second and third pleas.
To all the counts 7 to 16 inclusive, the plea was of the general issue on common counts, viz.: "never was indebted *Page 195 
as alleged," which plea when proper operates as "a denial of these matters of fact from which the liability of the defendant arises." The plea operates "as a denial both of the receipt of money and the existence of those facts which make such receipt by the defendant a receipt to the use of the plaintiff." Crandall's Florida Common Law Practice, Sec. 156 and note. Carson's Florida Common Law Pleading, page 110. Rule 64, Circuit Court Rules, Law Actions. Jonas v. Burks, 87 Fla. 68,70, 99 So. 252; Poppell v. Culpepper, 56 Fla. 515, 47 So. 351. "The parties to an action are bound by the issues made in their pleadings." Conrad v. Jackson, 89 Fla. 2, 103 So. 113.
It was stipulated that the cause shall be tried by the Judge without a jury as authorized by Section 4358 (2691) C. G. L. By stipulation the cause was tried upon a statement of facts, which statement of facts includes:
"1. The school warrants mentioned and described in the declaration. Nos. 2077, 2082, 2155, 2191, 2079 and 2080, shall be filed in evidence without objection as to the manner and form of execution. The total amount of interest heretofore paid on said warrants is correctly shown on the reverse side of each of said warrants. * * *
"12. That the amounts, so loaned by the said John Logan, were credited to the Special Tax Fund of Special Tax School, District No. 1, and became merged with moneys accruing to said fund from the sources provided by law."
In the brief filed by counsel for the board it is stated that "the general issue of never was indebted' was the defense." "It is admitted that the money was loaned and that it was deposited to the credit of the District, that the identity of the money loaned was merged with the moneys accruing to the District from the special fund authorized to be levied under Section 10, Article XII of the Constitution." *Page 196 
In view of such stipulation and concession, pleas 2 and 3, if good, may be regarded as waived or eliminated; and this appears to accord with the written opinion of the trial court in rendering the judgment.
Two other lengthy pleas to "amplified" common counts averring unauthorized or improper conduct of the School Board with reference to the administration of funds within their official functions, were eliminated on demurrer; and the principles herein stated are sufficient to show such pleas constituted no defense to the action or were covered by the plea of the general issue.
The court excluded a part of the claims and rendered judgment for a part of them on the theory that the board had no authority to borrow some of the amounts in view of the anticipated and actual annual revenues of the Special Tax School District and the outstanding indebtedness of the district.
A writ of error was taken by each party, plaintiff and defendant.
Where money is borrowed in good faith by a governmental unit and the money is used for an authorized purpose, the unit may be liable on principles of equity and justice, as on an implied assumpsit, for money had and received, provided such borrowing is not expressly forbidden by applicable law. See 44 C. J. 1146 and authorities cited.
In an action against a governmental unit for money had and received, a written order or promise to pay borrowed money may be adduced in evidence to show that the amount received for use in a lawful purpose even though an action might not be maintained on the written order or promise to pay.
The county board of public instruction acts for the Special Tax School Districts in financial matters. Board of Pub. *Page 197 
Inst. Pinellas Co. v. Knight  Wall Co., 100 Fla. 1649,132 So. 644; Juvenal v. Dixon, et al., 99 Fla. 936, 128 So. 27.
In view of the statutory authority and duty of the board to maintain appropriate schools and facilities in every locality in the county, including the "special tax schools" in "special tax school districts," and as to the direction and control of the board over special tax schools, it seems clear that the board had authority to borrow money for the authorized school purposes; and if the board in good faith received money and used it for the authorized purposes of "special tax schools" in "special tax school districts" in the county, an action duly brought may be maintained against the board for money had and received, to recover judgment for the amounts so used with appropriate interest. The law contemplates that money lawfully and in good faith borrowed and used by proper officers for authorized school district purposes shall be paid from funds accruing to such districts, such payment to be made in authorized ways that are least detrimental to current school operations, though current expenditures be in a measure curtailed in order to make reasonable payments for money borrowed and used in previous years to enable the schools to continue operation.
Section 17, Article XII, Constitution, provides for the issue of bonds by Special Tax School Districts under stated restrictions "for the exclusive use of public free schools within any such special tax school district"; but there is no other express authority for a special tax school district to borrow money; nor is there any express prohibition against borrowing money by such a district; and implied authority to borrow is sufficient. The revenues of special tax school districts under Section 10, Article XII, are from ad valorem
taxes and are not collected for several months after the school year begins, which, even if urgent or emergency expenses *Page 198 
are not required for proper operation of the schools, may make borrowing of money essential to the required operation of the schools. In recognition of this fiscal situation and of the necessity of operating the schools during the school year notwithstanding the stated fiscal conditions, the statutes confer upon the county board of public instruction such general authority and duties in the maintenance of both county and district schools as to afford at least clearly implied authority to borrow money in appropriate amounts when imperatively necessary to the required operation of the schools under the statutes. See Sec. 711 (570) 717 (576) C. G. L. But the law contemplates efficient and economical management by the chosen officials. Where annual expenses are allowed to exceed the annual receipts, whether from negligence, inefficiency of management or other cause, debts necessarily accumulate, unless the taxpayers protect or assert their rights in the selection of officers or by corrective legal proceedings. The law does not contemplate that, when duly chosen officials extravagantly or negligently spend public funds they are authorized to borrow and properly expend and repay, the lenders shall suffer a loss because of the delicit of chosen officials, when such lenders do not in any way participate in such needless expenditures or do not lend the money with record or other reasonably informing notice of the intended or actual improper use of it.
If by intendment or in principle Section 566 (458) C. G. L. is applicable to the funds of Special Tax School Districts so as to impose an express limitation upon the authority to borrow to 80% of the estimated amount required to maintain the necessary common schools for the next ensuing scholastic year, the provisos to the section preserve the integrity of outstanding debts, and do not require debts *Page 199 
to be paid in full by the board "before being permitted to borrow eighty per cent. on the estimate for the next ensuing year." The section certainly does not prohibit the borrowing of money before the previous debts are paid in full, see later Act, Chapter 13297, Acts 1927; therefore the implied power to incur indebtedness for proper school purposes with the approval of the county board of public instruction as recognized by Section 717 (576) C. G. L., is not specifically limited by statute, though efficient and faithful administration of the authority and duties conferred by the statute demands that money should be borrowed only when and to the extent that it is imperatively necessary to conduct the schools as required by the statutes. See Sec. 710 (569), 711 (570), 561 (454), 717 (576), C. G. L.
When bonds are not issued for that purpose as authorized by law, proper expenses for buildings, repairs, permanent equipment, furniture, insurance premiums and perhaps other items may be spread over a period of time that has proper relation to the duration of the object for which the expense was incurred by the school district.
It may be that necessary expenses incurred in a given year will exceed the reasonably contemplated revenues of the district, but this should be adjusted in the following budgets to avoid an increasing debt. State ex rel. Board Pub. Inst. Monroe Co. v. Bervaldi, et al., 103 Fla. 902, 138 So. 380.
Inefficient management or extravagant expenditures may not affect the obligation to pay money received and used by proper officials for authorized purposes, though excessive expenditures may be enjoined, or individual liability enforced.
In this case there was no specific limitation upon proper expenditures for authorized and necessary district school purposes, and it appears that there was no such record *Page 200 
made of anticipated receipts and expenditures as the law contemplates; and those whose money was used for authorized district school purposes were not reasonably put on notice that there may be excessive or unnecessary expenditures for authorized purposes so as to make the lenders participants in such improper expenditures, which might exclude a legal right to recover for money so used.
It appears that money was borrowed and used for district school purposes before the enactment of Chapter 6828, Acts of 1915, Section 566 (458) C. G. L. If such statute is applicable to Special Tax School Districts, the provisos therein appear to negative an express limitation affecting the repayment of money received and used for Special Tax School District purposes. See also Sec. 577 C. G. L.; Chapter 13297, Acts of 1927.
In Munroe v. Reeves, 71 Fla. 612, 71 So. 922, and in State v. Greer, 88 Fla. 249, 102 So. 739, the statutes authorized the erection of school houses, but the statutory authority to issue municipal bonds for that purpose was held to be invalid. See also Brown v. Lakeland, 61 Fla. 508, 54 So. 716.
In Nuveen v. City of Quincy, 115 Fla. 510, 156 So. 153, the action was assumpsit on common counts to recover money received and used in erecting school buildings. The statute of limitations barred the action.
In Leonard v. Franklin, 84 Fla. 402, 93 So. 688, the county school board had no authority to issue proposed interest-bearing time warrants, payable from county school funds, the proceeds to be used in aiding the building and equipment of school buildings in Special Tax School Districts in the county. The Constitution provided for Special Tax School District bonds for such purpose. Sec. 17, Art. XII, See also Barrow v. Moffett, 95 Fla. 111, 116 So. 71; *Page 201 
State v. Board, 98 Fla. 1152, 125 So. 357; Bd. Pub. Inst. v. Union School Furn. Co., 100 Fla. 326, 129 So. 824, having reference to county school funds.
In Board v. Kennedy, 109 Fla. 153, 147 So. 250, the county board of public instruction was not authorized to contract to pay interest on a warrant for amount due for transporting pupils before judgment rendered for amount due.
In Savage v. Board, 101 Fla. 1362, 133 So. 341, Chapter 12847, Acts of 1927, was interpreted; and no question was presented as to prior limitations upon the power of the county board of public instruction to borrow money for school purposes in Special Tax School Districts.
On the record as made in this case it appears that the plaintiff is entitled to recover judgment for amounts shown to have been loaned and used for school purposes in the Special Tax School District.
Reversed for appropriate proceedings.
ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.